152.	 Let me begin by expressing, on behalf of the Government and people of Jamaica, our congratulations to the President on his election as President of this session of the General Assembly. Because of achievements as Prime Minister and Minister of Foreign Affairs of Luxembourg, we expect that under his leadership, this session of the General Assembly will continue the momentum which was generated within the United Nations under the leadership of his distinguished predecessor, Mr. Abdelaziz Bouteflika of Algeria, To Mr. Boute- flika I offer my congratulations and thanks on a job well done during what can be truly described as one of the most eventful years in the history of the United Nations.
153.	We wish to express our appreciation to the Secretary-General and the staff on the Secretariat for the continued invaluable assistance we have received in our efforts, which will benefit a great portion of mankind through the maintenance of peace and the application of social and economic justice.
154.	Three newly independent nations the Republic of Cape Verde, the Democratic Republic of Sao Tome and Principe and the People's Republic of Mozambique have now become Members of this Organization, and Jamaica extends to them a sincere welcome. We look forward to the forthcoming membership of Papua New Guinea in the United Nations.
155.	The past year has been one of profound change in international, political and economic affairs, and this session gives us an opportunity to ask the question, "Where are we, and where do we go from here?" In addressing ourselves to that question, let us first look at the United Nations system.
156.	The United Nations, which is becoming truly representative of all the peoples of the world, reflects the conscience of mankind. Today, when travel, communications and the media link all the peoples of the world, more effective dissemination of information on the work of the United Nations could buttress its foundation of universal support and worldwide co-operative action. Already the United Nations has earned the world's respect in its own impartial corporate personality, It has earned that respect by its direct impact on individual men and women of the world.
157.	It is because of that direct connexion between the United Nations and the peoples and the need to strengthen that link that I am going to pose the following questions, through you, Mr. President, to the peoples of the world.
"Here at the United Nations we deal with vital issues affecting mankind, such as war, peace, hunger, human rights and a host of development problems. In respect of those issues, what do you, as citizens of Member countries of the United Nations, know of the policies and positions advanced here by your representatives in your name? To what extent do those policies and positions truly represent your attitudes and feelings?
"The greatest strength of the United Nations must be in its broad-based acceptance by the peoples of the world and not merely by statesmen representing their countries. Mr. Average Citizen, do you know and approve the fact that while the advanced countries of the world spend between $250,000 million and $275,000 million per annum in military expenditure, only $11,000 million is being spent on official development assistance? Do you know and approve that, while you, through your representatives in this Assembly, are speaking of easing international tensions to usher in an atmosphere of peace and prosperity, and while you may be sending tractors to help in planting food for the hungry, you are also sending sophisticated weapons to murder the weak?" It is difficult to say which we deplore the more: the dilemma of the poor nations that purchase swords instead of the ploughshares that they need, or the guilt of those merchant nations that deal in death by the massive sales of armaments.
158.	The major Powers, which share the responsibility for international peace and economic well- being, at the same time manufacture, sell and ship missiles, tanks and guns, sometimes to both sides in an international conflict. The media are replete with pictures of suffering orphans of war and the endless line of distraught refugees whose fields have been defoliated by the modern instruments of war, and those Powers are selling them guns instead of implements for reconstruction. To people who need homes, food and medicine they sell tanks, guns and missiles. A gun has but one use. It cannot build a school or a home; it cannot plough the land for food. It can only kill and destroy.
159.	The trafficking in arms is not limited to areas of overt conflict. It becomes even more clandestine in nature when used for subversion, against the exercise of full sovereignty by States in pursuit of political, social and economic policies which do not find favor with interfering interests. This is of particular importance to developing countries, which are implementing programs for the structural transformation of their societies and which therefore run the risks of internal disturbances fomented by external forces.
160.	Does the ordinary citizen know that after wholesale devastation by war, when the victims offer their hands in forgiveness and attempt to join the United Nations as a haven of peace, those most responsible for the devastation refuse to accept that gesture, by denying them membership?
161.	I agree without reservation with the words of the Secretary of State of the United States, Mr. Kissinger, that: "A world in which the survival of nations is at the mercy of a few would spell oppression and injustice and fear." [2355th meeting, para. 73.] All small nations know that; they believe it, with fear and trembling.
162.	Cyprus is but one example of the tragedy of interference and oppression of the weak by the strong. Belize is another example, and I note with joy that the United States has offered to stand ready to assist in the settlement of regional disputes.
163.	In Belize we have a good example of stagnation  indeed, more festering sore of discontent. We must not accept a stalemate there, even as we reject it in the case of Cyprus. We must keep up the momentum for peace, and we call upon the Powers, especially the influential Powers of Latin America, to remove Belize from its intolerable position. It is now on the threshold of independence, yet unable to accept that freedom which is offered to it as of right because it fears annexation.
164.	One question I wish to ask is this: Why do some trouble-spots, like the Middle East or Cyprus, attract the attention of the great Powers, with massive interference, while the interests of the peoples of Belize and southern Africa seem to pass unnoticed as far as positive action is concerned? As a representative of a small country I must confess to great confusion here as to whether the concern of the great Powers is to protect the rights of people or to secure the rights to property. I am confused as to whether detente means here that the great Powers, ideologically poles apart, have together adopted the same policy of inaction in cases like those of Belize and southern Africa.
165.	Why is it that, although for years the United Nations has been reviewing the trouble-spots of the world, where the security of the world is threatened, millions of dollars have been spent on the conflict in the Middle East and not a cent has been spent by any of the great military hegemonies to restore justice to the millions of blacks in southern Africa, including those in Namibia and Zimbabwe? Is that another question of "kith and kin"? Yet many consistently pay lip-service in the United Nations to the concepts of universality and the indivisibility of justice.
166.	My country joins in congratulating the leaders of Zambia, the United Republic of Tanzania, Botswana and Mozambique on their courage and unselfishness in their efforts to establish justice in southern Africa by all means.
167.	Regarding the Middle East, any action which halts the unnecessary sacrifice of human lives is a step in the right direction, and is welcomed. While we welcome the genuine efforts made towards the achievement of peace in the Middle East, my delegation expresses the firm belief that for a lasting peace a fair and permanent settlement of the just claims of the Palestinian people must be made.
168.	I have commented on some of the major current political issues which affect the lives of millions of people throughout the world. An event of considerable political and economic significance occurred during 1975, a very short time ago; that is, the seventh special session of the General Assembly, Undoubtedly, much discussion will take place during this session about the results of that one. However, in my delegation's opinion it is still too early to make a full assessment; but I will say that the earlier session marked the beginning of a process, and its results will require careful and sober evaluation. It is true to say that it was an advance to have proceeded without acrimony or violent confrontation. It was a success to have had countries of vast ideological and economic differences seated together in deep and long consultation. However, the reservations expressed by some delegations have cast doubt on the value of what may have been achieved. Nevertheless, developing countries have set out to make fundamental changes in the international economic system, and we are determined to continue this process.
169.	It is also encouraging to see that those voices that had ominously spoken about the decline of the United Nations have been converted to a new note of optimism and the question I ask is: Have they become admirers because the United Nations has changed, or have they changed their tune because the United Nations has so far failed to effect a real change? The special session, however, did show that the General Assembly of the United Nations is still the only international forum which acts as a final repository of hope for mankind, and that in the words of a representative of a Member State, "the system works".
170.	A few months ago, at Kingston, Jamaica, a conference was held by the Heads of Government of the Commonwealth of nations. This body, ranging alphabetically from Australia to Zambia, comprises some 25 per cent of the Governments of the world. Represented there were the millions of India, as well as the more modest numbers from Barbados. The great leaders from varying backgrounds, bound together by that particular mystique of the Commonwealth, met under Prime Minister Michael Manley of Jamaica, himself a symbol of the possibilities of change; and there they set an example to the world of how free men in a free association can unite in the quest to establish social justice and extend it to the poor of the world, regardless of color, creed or political persuasion.
171.	Let me turn for one moment to the ongoing Third United Nations Conference on the Law of the Sea. There have been expressions of dissatisfaction at the rate of progress. This is understandable because the problems are so numerous and complex, and also because there is a real danger that unnecessary delay may cause States to make unilateral and precipitate declarations against the moratorium and against the spirit of the convention itself. My delegation, however, sees some signs of hope: from new ideas, such as a concern for the less-developed countries, including the land-locked, island-developing and others; identification of the treasures of the ocean beyond national jurisdiction as the common heritage of mankind; and deliberate efforts at adjusting the existing economic imbalances.
172.	My delegation believes that there has been evidence of deliberate and unnecessary delay by some of the great maritime hegemonies which are not yet prepared to concede these economic, adjustments during the negotiations. It seems they would rather preserve a system that retains an advantage for the more technologically advanced.
173.	When we consider that the immense wealth, both mineral and organic, of the sea and ocean bed means for some countries not merely an improvement in the quality of life but survival itself, the Assembly will, I am sure, share my hope that the same speed and application manifested during this past seventh special session will be applied to the next session of the Conference on the law of the sea and bring it to its final phase.
174.	With so many experts and specialists, there can be no excuse to the peoples of the world for this issue drowning in the sea of indecision.
175.	In the midst of all these considerations, we must not lose sight of the central core of our endeavors, which is the pressing need for the fullest mobilization of the human resources of developing countries. In this connexion our women must be brought fully into the mainstream of economic, political and social life, contributing as vital elements to the process of development and benefiting equally from that process. This is the imperative of healthy national growth; it is the imperative of social justice. For this reason, Jamaica welcomes the designation of this year by the United Nations as International Women's Year. It has given added inspiration to our national efforts in this area. We have accelerated all of our policies and programs during the course of the past 12 months in the fields of education and skill training; maternal and child health; legislation ensuring a minimum wage to all workers, male and female; equal pay for equal work; social legislation relating to the status of the child and the unmarried mother; and the establishment of a women's bureau in the office of our Prime Minister. These are all instruments which we have developed this year for the more effective elimination of any discrimination or inequalities which inhibit our women from full participation in national life. No nation can afford to be without the contribution of its women in the search for international peace and equity.
176.	The central theme of all developmental policies, whether at the international, regional or national levels, must be the improvement of the quality of life for all the peoples of the world. The Government of Jamaica is particularly gratified by the adoption earlier this year of the Plan and program of Operations for the United Nations Habitat and Human Settlements Foundation, which in effect has set the stage for the Foundation to become operational. It is imperative that Human Settlements policies designed to bring about such an improvement be evolved without delay in order that the basic human needs for housing, which continues to assume critical proportions, may be tackled at both national and international levels. Jamaica has participated actively in the work of the Preparatory Committee for the forth-coming Habitat Conference to be held at Vancouver in 1976; and in addition we attended the regional conference recently held in Caracas, Venezuela. It is our expectation that the Human Settlements Conference will mobilize international awareness to the enormity and the urgency of the problem.
177.	The international community faces a tremendous task not only in the field of integrated social and economic development, but also in the political arena. This is essential for the implementation of the former. It is clear that substantial restructuring of the economic and social sectors of the United Nations system must take place in order to make it more responsive to the requirements of the international community, and in particular in the implementation of the new international economic order. My delegation notes with satisfaction the establishment by the General Assembly at its seventh special session of an Ad Hoc Committee on the Restructuring of the Economic and Social Sectors of the United Nations System. However, restructuring of the system will not bear the expected fruit if the necessary political will does not exist for the implementation of the new order. This political will can be achieved only through influencing the mind of'' the man in the street''. In this regard, all member countries must play their part. In addition, the communications-information media has a crucial role in re-educating the people.
178.	In conclusion, I wish to endorse the statement made by our previous President, Mr. Bouteflika, on this subject, He said:
"Because of its vast facilities and the size of its readership, even in our countries, the Western press, in my view, bears an even greater responsibility in this area. It can and unfortunately it has to some extent done so attempt to counteract the present course of events in the world and take the easy way out of flattering the ego of the wealthy and seeing nothing but ingratitude and incomprehension in the behaviour of the poor. It can also and this is precisely where the greatness of its vocation lies help the mass of its readership to become aware of the real problems of the world and the danger concealed behind an all-too-complacent prosperity to enable it to gauge the magnitude of the suffering all around it."3
179.	It is because we believe in the United Nations and reaffirm our full support that we have directed our thoughts, through you, Mr. President, to the peoples of the world.